DETAILED ACTION
Claims 1-6 and 8-12 (filed 09/29/2020) have been considered in this action.  Claim 1 has been amended.  Claim 7 has been canceled.  Claims 2-6 and 8-12 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 7 paragraph 1, filed 09/29/2020, with respect to rejection of claims 1-6, 8 and 10-11 under 35 U.S.C. 103  have been fully considered and are persuasive.  The rejection of claims 1-6, 8 and 10-11 under 35 U.S.C. 103 has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 3, filed 09/29/2020, with respect to rejection of claims 9 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 9 and 12 under 35 U.S.C. 103 has been withdrawn. 

Based upon the “independent and distinct” analysis of claim 1 and 9, the examiner does not find the claims reach a level of search burden such that claims 

Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, no prior art reference or obvious combination of references can be shown to specify the amount of detail related to the board retrieval unit and the component mounter, in which a component mounting time of the component mounter is lengthened but not stopped when a board capacity limit of the board retrieval unit is reached during a manufacturing process. 
In regards to claim 9, no prior art reference or obvious combination of references can be shown to specify the amount of detail related to the operator’s location information causing a component mounting line to lengthen a manufacturing processing time of the component mounting machine when an operator’s location cannot be found, and returns to normal when the operator is determined to be within a boundary of the component mounting line.  Based upon the applicant’s disclosure, the examiner interprets this ‘not found’ state to mean that the operator is outside of a boundary surrounding the component .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116